



Exhibit 10.1






Acknowledgement and Consent
This Acknowledgement and Consent (the “Acknowledgement and Consent”) is entered
into pursuant to the Amended and Restated Employment Agreement (the “Employment
Agreement”), originally dated as of March 29, 2010 and as further amended dated
April 1, 2016, by and between Paul Kalamaras (“Executive”) and Investors
Bancorp, Inc. (the “Company”), and is effective as of December 5, 2018.
WHEREAS, pursuant to the terms of the Employment Agreement, Executive has served
as Executive Vice President and Chief Retail Banking Officer of the Company and
Investors Bank, the wholly owned subsidiary of the Company (the “Bank”); and
WHEREAS, on December 5, 2018 Executive was promoted to the position of Executive
Vice President and Chief Risk Officer of the Company and the Bank (the “New
Position”).
NOW, THEREFORE, the Executive hereby consents to and acknowledges the following
related to his Employment Agreement:
1.
Executive hereby consents to serving as Executive Vice President and Chief Risk
Officer and agrees and acknowledges that his assignment to such New Position
does not constitute a breach of the Employment Agreement.



2.
Executive acknowledges and agrees that any related changes to Executive’s
functions, duties and responsibilities, does not constitute an “Event of
Termination” for purposes of Section 6 of the Employment Agreement.



3.
Executive acknowledges that for purposes of the Employment Agreement, the New
Position will be his executive position and his responsibilities, duties and
responsibilities to the Company and the Bank will be commensurate with the New
Position.



[Signature Page to Follow]


    





--------------------------------------------------------------------------------





The parties hereto have signed this Acknowledgment and Consent as of the dates
below.


Executive:
/s/ Paul Kalamaras                        
Paul Kalamaras


Date: 12/05/2018                                                




Investors Bancorp, Inc.


By /s/ Brian Doran                        


Title: General Counsel                        


Date: 12/05/2018                        











